NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 18 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 ALFREDO MORENO,                                   No. 14-71132

              Petitioner,                          Agency No. A205-720-231

    v.
                                                   MEMORANDUM*
 ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

         Alfredo Moreno, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo

questions of law, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), for

substantial evidence the agency’s factual findings, and de novo claims of due

process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny

the petition for review.

         The agency found Moreno statutorily ineligible for asylum, due to a

conviction for an aggravated felony. See 8 U.S.C. § 1158(b)(2)(A)(ii). Moreno

does not challenge this finding. Thus, we deny the petition as to Moreno’s asylum

claim.

         With respect to withholding of removal, substantial evidence supports the

BIA’s finding that Moreno failed to establish any past or future harm was or would

be based on a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(the REAL ID Act “requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”). Thus, Moreno’s withholding of removal

claim fails.

         Substantial evidence also supports the BIA’s denial of CAT relief because

Moreno failed to establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the government of El Salvador if returned.


                                           2                                   14-71132
See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Moreno’s contention that the IJ violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process challenge).

       PETITION FOR REVIEW DENIED.




                                         3                                  14-71132